Title: To John Adams from Tench Coxe, 5 September 1792
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia September 5th. 1792

I have the honor to inclose you the concluding Number of the Reflexions on the State of the Union: also a gazette of this Evening with some late accounts from France.  The Situation of that Nation and of Poland have become extremely critical, and as there was a long season of operation before the allied crowns and before the Russians, it appears highly probable, that the ensuing Campaign will decide upon the revolution of each of those Countries.
The exertions making on the subject of federal Elections from Virginia to New Jersey, both included are very great. Shocking misrepresentations and falsehoods have been circulated, tho I do not find any which respect you or the President.  There appears to be no concert among the antifederalists in regard to an opponent to you, while the federalists appear unanimous.  I was about two weeks ago in New Jersey on a short visit to Mrs. Coxe, who, with four of our little ones, has spent the Summer at her father’s.  In the vicinity a court of Nisi prius and oyer & terminer was held, and I dined two days with the Judges, Bar, and a number of the suitors, grand Jury and others. It was the opinion of every man I conversed with that New Jersey would support your Election with decision, and they believed the Opposition could not offer a name, which would not be rejected by their Electors. They are strongly attached to the Constitution and to energetic Government, and observed to me that a Jersey man who was not, could only be a fool or knave.
Our state continues very unsettled. I wish it may do better than what I had the honor to intimate in a former letter, but I really fear they will neither pursue their own nor the national Interest so closely as they should.  Great exertions however are making.  In regard to your election, I have no doubt of a Majority of our electors against all the opponents that can be set up, and the minority against you will divide its votes, if it is a large one. On this point however I can form a better opinion some time hence.—
With the highest respect, / I have the Honor to be, Sir / your most obedient / & most humble Servant

Tench Coxe